In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-20-00290-CV


                      CHRISTOPHER L. SANDOVAL, APPELLANT

                                             V.

  TEXAS DEPARTMENT OF PUBLIC SAFETY; J. C. VILLANUEVA, INDIVIDUALLY
 AND IN HIS OFFICIAL CAPACITY; AND MICHELLE FARRIS, INDIVIDUALLY AND
                  IN HER OFFICIAL CAPACITY, APPELLEES

                           On Appeal from the 419th District Court
                                   Travis County, Texas
           Trial Court No. D-1-GN-18-005881, Honorable Dustin Howell, Presiding

                                   December 30, 2021
                              ORDER GRANTING STAY
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.

       Pending before this Court is Christopher L. Sandoval’s Unopposed Motion for Stay

of All Proceedings, which requests that we stay further proceedings in light of the United

State Supreme Court’s granting of certiorari in Torres v. Tex. Dep’t of Pub. Safety, No.

20-603, a cause presenting an identical sovereign immunity issue. To expedite the

disposition of this appeal and in the interest of conservation of judicial resources, we grant

said motion, stay further proceedings in the instant cause, and abate the cause itself. The
cause will be removed from this Court’s active docket and treated as a suspended case.

All appellate deadlines are hereby suspended until further order of this Court. See TEX.

R. APP. P. 2, 43.6; Mesa Water, L.P. v. Tex. Water Dev. Bd., No. 07-11-00153-CV, 2011

Tex. App. LEXIS 5311, at *2–3 (Tex. App.—Amarillo July 13, 2011, order) (per curiam).

      The parties are directed to file, within 90 days of this order and each ensuing 90

days, a written report describing both 1) the status and disposition, if any, of Torres and

2) all other developments, if any, that may require reinstatement of the appeal.

      IT IS SO ORDERED.

                                                              Per Curiam




                                            2